In a child support proceeding pursuant to Family Court Act article 4, the father appeals (1) from an order of the Family Court, Nassau County (Brennan, J.), dated March 12, 2002, which, inter alia, in effect, dismissed his objections to an order of the same court (Kahlon, H.E.), dated May 15, 2001, denying his petition for a downward modification of child support, and (2), by permission, from an order of the same court (Koenig, J.), dated October 11, 2001, which, among other things, denied his motion to quash a child support subpoena.
Ordered that the orders are affirmed, with one bill of costs.
Family Court Act § 439 (e) provides that an aggrieved party’s specific written objections to the final order of the Hearing Examiner must be submitted within 35 days after the mailing of the order to such party. Since it is undisputed that the father did not timely submit written objections to the Hearing Examiner’s order dated May 15, 2001, the Family Court properly refused to consider the objections on this ground.
Furthermore, the Family Court properly denied the father’s motion to quash the child support subpoena (see Social Services Law § 111-b [1]).
The father’s remaining contentions are without merit. Florio, J.E, Krausman, Schmidt and Rivera, JJ., concur.